            Case 1:19-cv-01071-LY Document 81 Filed 08/19/20 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION                            2021J   AUG 19 PH    14:   12

RACHEL MILLER; TEXAS DEMOCRATIC                                                     WESTIIII                         S
PARTY; DNC SERVICES CORP., D/B/A
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; AND DCCC,
                PLAINTIFFS,

V.                                                         CAUSE NO. 1 :19-C V-1071-LY

RUTH HUGHS, IN HER OFFICIAL
CAPACITY AS THE TEXAS SECRETARY
OF STATE,
                DEFENDANT



         Before the court are Plaintiffs' Opposed Motion for Reconsideration filed August 7, 2020

(Doe. #78) and Defendant The Texas Secretary of State's Response to Plaintiffs' Motion for

Reconsideration filed August 14, 2020 (Doe. #80). Having considered the motion and response, the

court is of the opinion that the motion should be denied.

         A motion for reconsideration after judgment is construed as a motion to alter or amend a

judgment pursuant to Federal Rule of Civil Procedure 5 9(e), which allows a party "to correct

manifest errors of law or fact or to present newly discovered evidence." Waltman v. Int'l Paper Co.,

875 F.2d 468, 473 (5th Cir. 1989). It "cannot be used to raise arguments which could, and should,

have been made before the judgment issued and cannot be used to argue a case under a new legal

theory." Elementis Chromium L.P.         v.   Coastal States Petroleum Co., 450 F.3d 607, 610 (5th Cir.

2006). See also Celanese Corp.      v.   Martin K Eby Constr. Co., Inc., 620 F.3d 529, 531(5th Cir.

2010).    Reconsideration of final judgment "is an extraordinary remedy that should be used

sparingly." Templet    v.   Hydrochem, Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Clancy        v.
           Case 1:19-cv-01071-LY Document 81 Filed 08/19/20 Page 2 of 2




Emp 'rs Health Ins. Co., 101 F. Supp. 463, 465 (E.D. La. 2000)). The court must "strike the proper

balance" between "the need to bring litigation to an end" and "the need to render just decisions on

the basis of all the facts." Id. (citing Lavespere   v.   Niagara Mach. & Tool Works, Inc., 910 F.2d

167, 174 (5th Cir. 1990)).

       Plaintiffs seek reconsideration based upon manifest error of law and fact. " 'Manifest

error' is one that 'is plain and indisputable, and that amounts to a complete disregard of the

controlling law'   "or "an obvious mistake or departure from the truth."           Guy    v.   Crown   Equip.


Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting VenegasHernandez v. Sonolux Records, 370

F.3d 183, 195 (lstCir. 2004)andBankOne, Texas, NA.              v.   FDIC, 16 F. Supp.   2d698, 713 (N.D.

Tex. 1998)). See also Berezowsky     v.   Rendon Ojeda, 652 Fed. Appx. 249, 251 (5th Cir. 2016).

Review of the motion reveals that Plaintiffs' motion seeks to reurge arguments raised in

response to the motion to dismiss which were thoroughly considered by this court. The court

finds that Plaintiffs have not shown why the court committed a manifest error of law in its

conclusions. Therefore,

       IT IS ORDERED that Plaintiffs' Opposed Motion for Reconsideration filed August 7,

2020 (Doc. #78) is DENIED.

       SIGNED this               day of August, 2020.



                                               LEE EAKEL
                                               UN ED STA               S DIS   RICT JUDGE




                                                  2
